

116 S5079 IS: Stopping Unfair Collateral Consequences from Ending Student Success Act
U.S. Senate
2021-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5079IN THE SENATE OF THE UNITED STATESDecember 21, 2020Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to repeal the suspension of eligibility for grants, loans, and work assistance for drug-related offenses.1.Short titleThis Act may be cited as the Stopping Unfair Collateral Consequences from Ending Student Success Act or the SUCCESS Act.2.Repeal of suspension of eligibility under the Higher Education Act of 1965 for grants, loans, and work assistance for drug-related offenses(a)RepealSubsection (r) of section 484 of the Higher Education Act of 1965 (20 U.S.C. 1091(r)) is repealed.(b)Revision of FAFSA formSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended by adding at the end the following:(i)ConvictionsThe Secretary shall not include any question about the conviction of an applicant for the possession or sale of illegal drugs on the FAFSA (or any other form developed under subsection (a))..(c)Conforming amendmentsThe Higher Education Act of 1965 is amended—(1)in section 428(b)(3) (20 U.S.C. 1078(b)(3))—(A)in subparagraph (C), by striking 485(l) and inserting 485(k); and(B)in subparagraph (D), by striking 485(l) and inserting 485(k);(2)in section 435(d)(5) (20 U.S.C. 1085(d)(5))—(A)in subparagraph (E), by striking 485(l) and inserting 485(k); and(B)in subparagraph (F), by striking 485(l) and inserting 485(k);(3)in section 484 (20 U.S.C. 1091), by redesignating subsections (s) and (t) as subsections (q) and (r), respectively;(4)in section 485 (20 U.S.C. 1092)—(A)by striking subsection (k); and(B)by redesignating subsections (l) and (m) as subsections (k) and (l), respectively; and(5)in section 487(e)(2)(B)(ii)(IV) (20 U.S.C. 1094(e)(2)(B)(ii)(IV)), by striking (l) of section 485 and inserting (k) of section 485.